 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LUIS MANUEL GARCES,                                No. 2:17-cv-0319 JAM AC P
12                        Plaintiff,
13            v.                                         ORDER
14    J. PICKETT, et al.,
15                        Defendants.
16

17           Plaintiff has filed a motion for an extension of time to file objections to the findings and

18   recommendations filed September 28, 2018. Good cause appearing, IT IS HEREBY ORDERED

19   that:

20           1. Plaintiff’s motion for an extension of time (ECF No. 25) is granted.

21           2. Plaintiff shall have thirty days from the date of this order in which to file objections to

22   the September 28, 2018 findings and recommendations.

23   DATED: October 26, 2018

24

25

26

27

28
